      Case 4:17-cv-00516-LCB-JEO Document 88 Filed 03/08/19 Page 1 of 2                    FILED
                                                                                  2019 Mar-08 PM 02:56
                                                                                  U.S. DISTRICT COURT
                    UNITED STATES DISTRICT COURT                                      N.D. OF ALABAMA

               FOR THE NORTHERN DISTRICT OF ALABAMA
                          MIDDLE DIVISION

MICHAEL STANLEY TOWNSEL, )
                         )
         Plaintiff,      )
                         )
v.                       )                        Case No. 4:17-cv-00516-LCB-JEO
                         )
JEFFERSON DUNN, et al.,  )
                         )
         Defendants.     )

                                          ORDER

       The court previously ordered Defendant Jacob Hamilton to participate in

discovery. (See Doc. 83). Following a telephone call with counsel, the court finds

that the motion is due to be and hereby is MODIFIED as follows:

       Defendant Hamilton is to participate in a deposition on Saturday, March

16, 2019, at an agreed upon location in Talladega County, Alabama.1 The

deposition will commence at 10:30 a.m. Hamilton is to meet with his counsel at

that location at 9:00 a.m. if his responses to interrogatories and requests for

production are not completed and submitted to Plaintiff’s counsel by that time.

       If Hamilton does not appear at his deposition, costs of the same may be

taxed against him by the court on motion of Plaintiff’s counsel. If he does not

appear for the deposition, an order for him to show cause why sanctions should not

be imposed will be entered. See FED. R. CIV. P. 37.

       Counsel for Hamilton are charged with the responsibility of notifying him of

1. Talladega County was selected because that is where Hamilton now lives.
      Case 4:17-cv-00516-LCB-JEO Document 88 Filed 03/08/19 Page 2 of 2

the court’s order concerning the deposition. If it becomes necessary for the United

States Marshal to deliver any order to Plaintiff, he will be expected to pay the costs

of any such delivery.

      DONE and ORDERED, this the 8th day of March, 2019.


                                        ___________________________
                                        JOHN E. OTT
                                        Chief United States Magistrate Judge
